internal_revenue_service department of the treasury washington dc person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-112763-09 date date number release date index number ----------------------- ------------------------------------ ---------------------------- ----------------------- ----------------------------------- legend legend taxpayer ---------------------------------------------------------------------- ------------------------------- state a lp a corporation a llc b llc c d dear ------------ ------------ --------------------------- ---- ---------------------------------- ------------------------------------- ---- ------------------------------------- -- --- this is in reply to a letter dated date requesting a ruling on behalf of taxpayer you have requested a ruling that for purposes of determining whether taxpayer holds corporation a securities having a value of more than percent of the outstanding securities of corporation a under sec_856 of the internal plr-112763-09 revenue code the outstanding securities of corporation a include the mortgage loans described below facts taxpayer is a state a real_estate_investment_trust reit that has elected under sec_856 to be treated as a reit for federal_income_tax purposes taxpayer is the managing general_partner of lp and owns approximately a percent of the outstanding common units of lp lp through business entities classified as taxable reit subsidiaries trss partnerships or disregarded entities owns and operates a diversified portfolio of real properties and makes loans to third parties corporation a owns and operates numerous properties throughout the world directly and indirectly through various business entities including disregarded entities corporation a directly owns all of the membership interests in llc a limited_liability_company corporation a also indirectly owns all of the membership interests in d other llcs in a chain of ownership with llc together the llcs pursuant to sec_301_7701-3 of the income_tax regulations each of the llcs is disregarded as a separate_entity the sole liability of each of the llcs except llc is a loan a mezz loan due to an unrelated third party lender a mezzanine lender that is secured only by a pledge of the membership interests it owns in the next lower llc in the chain of ownership these loans are not convertible into equity of the issuer and do not have so-called equity kickers associated with them the sole asset of each of the llcs is its interest in the membership interests in the next llc in the chain of ownership except llc the last in the chain of llcs owned by owned by corporation a llc owns directly or through other disregarded entities all of the membership interests in b disregarded entities that own and operate properties collectively the property owner llcs the property owner llcs have borrowed funds from unrelated lenders and secured those loans with mortgages on the real_property interests that they own the mortgage loans neither taxpayer nor lp is related to the equity owners of corporation a or any of the lenders making the loans described above taxpayer will have no interest in the property owner llcs and will not be involved in the management or operation of the properties owned by the property owner llcs taxpayer through lp proposes to acquire one or more of the mezz loans or portions thereof from the mezzanine lenders the aggregate value of taxpayer’s investment in these loans will not exceed c percent of taxpayer’s gross assets also taxpayer has represented that it will not hold interests in the mezz loans that have a value of more than d percent of the total value of the outstanding securities of corporation a assuming that the outstanding securities of corporation a includes the mezz loans and the mortgage loans plr-112763-09 law and analysis sec_856 requires that at the close of each quarter of a reit’s taxable_year at least percent of its total assets is represented by real_estate_assets cash and cash items including receivables and government securities sec_856 provides that not more than percent of the value of a reit’s total assets may be represented by securities other than those includible under sec_856 sec_856 provides that not more than percent of the value of a reit’s total assets may be represented by securities of any one issuer except with respect to the securities of the reit’s taxable_reit_subsidiary trs and securities includible under sec_856 sec_856 provides that a reit may not hold securities possessing more than percent of the total voting power of the outstanding securities of any one issuer under sec_856 a reit may not hold securities having a value of more than percent of the total value of the outstanding securities of any one issuer except with respect to a trs and securities includible under sec_856 the percent value test sec_856 provides that the term real_estate_assets means in part real_property including interests_in_real_property and interests in mortgages on real_property under sec_1_856-3 of the regulations a reit that is a partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and to be entitled to the income of the partnership attributable to that share for purposes of sec_856 the interest of a partner in the partnership's assets is determined in accordance with the partner's capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership retain the same character in the hands of the partners for all purposes of sec_856 sec_856 provides that all terms not defined in sec_856 shall have the same meaning as when used in the investment_company act of as amended u s c 80a-1 et seq the act under sec_1_856-3 the term securities does not include interests_in_real_property or real_estate_assets as those terms are defined in sec_856 it must be determined therefore whether the mortgages of corporation a are real_estate_assets or rather securities for purposes of the percent value test sec_856 is concerned with assets held by the reit the legislative_history underlying this section which predates the addition of the percent value test states that plr-112763-09 t he first test is designed to give assurance that the bulk of the trusts’ investments are in real_estate this requires that percent of the value of its assets be in real_estate_assets cash and cash items and government securities the second test is to provide diversification in any of the trust investments other than real_estate_assets or cash cash items or government securities this test requires that not more than percent of the value of the trust’s assets be represented by securities other than those described above of any one issuer in an amount greater in value than percent of the trusts’ total assets and not more than percent of the voting_securities of the issuer h_r rep no 86th cong 2d sess 1960_2_cb_820 the percent value test was added to the code by the tax relief extension act of p l in discussing the addition of the percent value test to the percent voting_securities test the senate_finance_committee report describes the committee’s concern that disqualified_income of a reit may be avoided through transactions with entities that are engaged in activities that produce disqualified_income but are effectively owned by the reit s rep no pincite although sec_856 provides that loans secured_by real_property are real_estate_assets that rule is only applicable to loans that are held directly or indirectly by a reit in the present case the mortgage loans are issued by corporation a through the property owner llcs and are held by the unrelated third party mortgage lenders not by taxpayer taxpayer has no interest in those loans and has no recourse against the real_estate securing the loans in addition the acquisition by taxpayer of interests in the mezz loans does not give it any interests in the mortgage loans therefore the mortgage loans issued by corporation a through the property owner llcs are treated as securities of corporation a rather than as real_estate_assets for purposes of determining whether taxpayer satisfies the percent value test under sec_856 accordingly we rule that for purposes of determining whether taxpayer holds securities in corporation a having a value of more than percent of the total value of the outstanding securities of corporation a under sec_856 the outstanding securities of corporation a will include the mortgage loans except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code plr-112763-09 this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent sincerely david b silber_________ david b silber chief branch office of associate chief_counsel financial institutions products
